 



HUBBELL INCORPORATED

TOP HAT RESTORATION PLAN

(as amended, effective June 6, 2002)

 



--------------------------------------------------------------------------------



 



HUBBELL INCORPORATED

TOP HAT RESTORATION PLAN

Table of Contents

                      Page(s)        

--------------------------------------------------------------------------------

ARTICLE I   PURPOSE     1                 ARTICLE II   DEFINITIONS     1        
        ARTICLE III   ELIGIBILITY     2                 ARTICLE IV   RETIREMENT
BENEFITS     2                 ARTICLE V   PAYMENT OF RETIREMENT BENEFITS     3
                ARTICLE VI   PRE-RETIREMENT SPOUSE’S EXCESS BENEFIT     4      
          ARTICLE VII   FUNDING     5                 ARTICLE VIII   PLAN
ADMINISTRATION     6                 ARTICLE IX   AMENDMENT AND TERMINATION    
6                 ARTICLE X   MISCELLANEOUS PROVISIONS     6                
ARTICLE XI   CHANGE OF CONTROL     8                 Exhibit A   Assumptions    
11  

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE

              1.1   The purpose of the Hubbell Incorporated Top Hat Restoration
Plan (the “Plan”) is to provide monthly supplemental retirement income for a
select group of key executives of Hubbell Incorporated (the “Employer”) by
providing a benefit which supplements the retirement benefit payable under the
Hubbell Incorporated Retirement Plan for Salaried Employees (the “Hubbell
Retirement Plan”). This Plan is being established and maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of Section 4021(b)(6) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and is
intended to be an “excess benefit plan,” as that term is defined in
Section 3(36) of ERISA.

ARTICLE II
DEFINITIONS

              2.1   “Beneficiary” shall mean the beneficiary or beneficiaries
designated pursuant to the Hubbell Retirement Plan.       2.2   “Board of
Directors” means the Board of Directors of Hubbell Incorporated.       2.3  
“Code” means the Internal Revenue Code of 1986, as amended.       2.4  
“Compensation Cap” means the limitation imposed on a Participant’s annual
compensation pursuant to Section 401(a)(17) of the Code.       2.5  
“Compensation Committee” means the Compensation Committee of the Board of
Directors.       2.6   “Defined Benefit Maximum” means the limitation imposed on
a Participant’s annual benefit pursuant to Section 415(b) of the Code.       2.7
  “Effective Date” means May 1, 1993.       2.8   “Employee” means a person who
is employed by the Employer on a regular, full-time basis.       2.9  
“Employer” means Hubbell Incorporated, and its successor, and any of its
subsidiaries so designated by the Board of Directors.

1



--------------------------------------------------------------------------------



 

                    2.10   “Key Executive” means an Employee (other than an
employee participating in the Hubbell Incorporated Supplemental Executive
Retirement Plan) so designated by the Compensation Committee and as to whom the
Compensation Committee has not withdrawn such designation.       2.11  
“Participant” has the meaning set forth in Section 3.1 hereof.       2.12  
“Retirement” means retirement by a Participant under the Hubbell Retirement
Plan, and includes Early Retirement, Normal Retirement, Late Retirement,
Deferred Vested Retirement and Disability Retirement, all as defined therein.  
    2.13   “Service” means a Participant’s Service pursuant to Article 3 of the
Hubbell Retirement Plan.       2.14   “Spouse” shall mean the person to whom the
Participant was lawfully married for at least one (1) year on the Participant’s
actual date of Retirement from the Employer.

ARTICLE III
ELIGIBILITY

              3.1   Each Key Executive of the Employer whose compensation
exceeds the Compensation Cap in Section 401 (a)(17) of the Code shall be a
Participant in the Plan. Key Executives shall continue to be Participants until
they are no longer entitled to retirement or deferred vested benefits under the
Hubbell Retirement Plan or they are no longer entitled to Retirement Benefits
under this Plan, whichever is earlier.       3.2   Each Participant shall be
eligible to accrue benefits under this Plan for any period that his benefit
accrued for such period under the Hubbell Retirement Plan is subject to
limitations on benefits and contributions imposed by the applicable sections of
the Code (including, without limitation, the Compensation Cap and the Defined
Benefit Maximum).

ARTICLE IV
RETIREMENT BENEFITS

          4.1   A Participant’s Retirement Benefit under this Plan shall be the
excess of               (i)   the applicable Early, Normal, Late, Deferred
Vested or Disability Retirement benefit to which the Participant is entitled
pursuant to the applicable formula set forth in the Hubbell Retirement Plan as
if          

2



--------------------------------------------------------------------------------



 

                  the calculation were performed without consideration of the
Compensation Cap and Defined Benefit Maximum, over               (ii)   the
amount to which the Participant is entitled under the Hubbell Retirement Plan.  
       

      4.2   Subject to Article X of this Plan, Retirement Benefits available
under this Plan will be paid in the same form as the Participant has elected for
payment of the underlying retirement benefits under the Hubbell Retirement Plan,
and Retirement Benefit payments under this Plan shall be made in the same manner
as elected by the Participant under the Hubbell Retirement Plan; provided,
however, that notwithstanding any such election made under the Hubbell
Retirement Plan, if the Actuarial Equivalent Value (as defined in and determined
under Section 1.02 of the Hubbell Retirement Plan) of the Retirement Benefits
payable to the Participant under this Plan is Ten Thousand Dollars ($10,000) or
less at the time such Retirement Benefits are payable under this Plan, such
Retirement Benefits shall be payable as a lump sum. In addition, Retirement
Benefits are payable under the same circumstances and with the same restrictions
(other than payment limits) as benefit payments under the Hubbell Retirement
Plan.

ARTICLE V
PAYMENT OF RETIREMENT BENEFITS

      5.1   All Retirement Benefits hereunder shall be payable in monthly
installments equal to one-twelfth (1/12th) of the annual amounts determined
under this Plan; provided, however, that any portion of the Retirement Benefits
payable under this Plan as a lump sum shall be paid sixty (60) days after the
date when payments of the same Retirement Benefits under this Plan, if payable
in the form of an annuity, would otherwise commence, or as soon as practicable
thereafter, provided the Compensation Committee has approved such payment. Any
such lump sum distribution of a Participant’s or Beneficiary’s Retirement
Benefits under this Plan shall fully satisfy all present and future Plan
liability with respect to such Participant or Beneficiary for such portion or
all of such Retirement Benefits so distributed.       5.2   If paid in the form
of an annuity, a Participant’s Retirement Benefit, if any, hereunder shall be
payable for the life of the Participant, commencing on the fifteenth (15th) day
of the month commencing after the Participant’s actual Retirement date under the
Hubbell Retirement Plan (or any successor defined benefit pension plan). The
Participant’s last payment of Retirement Benefits hereunder shall be made on the
fifteenth (15th) day of the month in which the Participant dies, unless the
Participant has

3



--------------------------------------------------------------------------------



 

                designated an eligible Beneficiary at his date of death with
respect to benefits under the Hubbell Retirement Plan, in which case survivor
benefit payments shall be made to said Beneficiary in accordance with the
Participant’s election regarding payment in such circumstances under the Hubbell
Retirement Plan; provided, however, that notwithstanding any such election made
under the Hubbell Retirement Plan, if the Actuarial Equivalent Value (as defined
in and determined under Section 1.02 of the Hubbell Retirement Plan) of the
Retirement Benefits payable under this Plan to the eligible Beneficiary is Ten
Thousand Dollars ($10,000) or less at the time such Retirement Benefits are
payable under this Plan, such Retirement Benefits shall be payable as a lump
sum. In the event that the Participant has no such eligible Beneficiary at the
time of his death, the amount, if any, payable under this Plan shall be
distributed to the person or persons who would otherwise be entitled to receive
a distribution of the Participant’s benefits under the Hubbell Retirement Plan.

ARTICLE VI
PRE-RETIREMENT SPOUSE’S EXCESS BENEFIT

          6.1   If a married Participant dies prior to his Annuity Starting Date
(as defined in Section 1.05 of the Hubbell Retirement Plan), leaving a surviving
Spouse entitled to receive a Pre-Retirement Spouse’s Retirement Benefit pursuant
to Section 4.08 of the Hubbell Retirement Plan, such surviving Spouse shall be
entitled to receive a Pre-Retirement Spouse’s Excess Benefit under this Plan
equal to the difference between               (i)   the Pre-Retirement Spouse’s
Retirement Benefit to which the Spouse is entitled under the Hubbell Retirement
Plan and               (ii)   the amount to which the Spouse would be entitled
if the calculation of the Pre-Retirement Spouse’s Retirement Benefit were
performed without consideration of the Compensation Cap and Defined Benefit
Maximum.          

      6.2   Any Pre-Retirement Spouse’s Excess Benefit available under this Plan
shall be payable in the same form and manner as the Pre-Retirement Spouse’s
Retirement Benefit is paid under the Hubbell Retirement Plan, commencing on the
fifteenth (15th) day of the month in which payment of the Pre-Retirement
Spouse’s Retirement Benefit under the Hubbell Retirement Plan commences and
terminating on the fifteenth (15th) day of the month in which the Spouse’s death
occurs; provided, however, that any portion of the Pre-Retirement Spouse’s
Excess Benefit payable under this Plan as a lump sum shall be paid sixty
(60) days after the date when payments of the same benefits under this Plan, if
payable in the form of an annuity, would otherwise commence, or as soon as
practicable      

4



--------------------------------------------------------------------------------



 

          thereafter, provided the Compensation Committee has approved such
payment; and provided, further, that notwithstanding the above or any election
made under the Hubbell Retirement Plan, if the Actuarial Equivalent Value (as
defined in and determined under Section 1.02 of the Hubbell Retirement Plan) of
the Pre-Retirement Spouse’s Excess Benefit payable under this Plan to the
eligible Spouse is Ten Thousand Dollars ($10,000) or less at the time such
Pre-Retirement Spouse’s Excess Benefit is payable under this Plan, such
Pre-Retirement Spouse’s Excess Benefit shall be payable as a lump sum. Any such
lump sum distribution of a Pre-Retirement Spouse’s Excess Benefit under this
Plan shall fully satisfy all present and future Plan liability with respect to
such Spouse for such portion or all of such benefits so distributed.

ARTICLE VII
FUNDING

      7.1   Benefits under this Plan shall not be prefunded, but shall be paid
by the Employer as and when they become due as provided herein. No Retirement
Benefit payable hereunder shall be considered segregated funds and all such
amounts shall, at all times prior to the payment of the same, be and continue to
be the property of the Employer, commingled with its other assets and available
to satisfy the claims of the general creditors of the Employer. A Participant’s,
Beneficiary’s and/or Spouse’s interests in benefits under this Plan shall only
be those of unsecured creditors of the Employer.

ARTICLE VIII
PLAN ADMINISTRATION

      8.1   The general administration of this Plan and the responsibility for
carrying out the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt, subject to the approval of the
Board of Directors, such rules and regulations as it may deem necessary for the
proper administration of this Plan, and its decision in all matters shall be
final, conclusive, and binding.

ARTICLE IX
AMENDMENT AND TERMINATION

      9.1   The Board of Directors reserves in its sole and exclusive discretion
the right at any time and from time to time to amend this Plan in any respect or
terminate this Plan without restriction and without the consent of any
Participant, Beneficiary or Spouse; provided, however, that no amendment or
termination of this Plan shall impair the right of any

5



--------------------------------------------------------------------------------



 

          Participant, Beneficiary or Spouse to receive benefits earned and
accrued hereunder prior to such amendment or termination. The Board of Directors
shall not terminate this Plan solely to accelerate benefits earned and accrued
hereunder. Any amounts not currently payable to a Participant, Beneficiary or
Spouse shall revert to the Employer in the event of termination of the Plan.

ARTICLE X
MISCELLANEOUS PROVISIONS

      10.1   No Guarantee of Employment. Nothing contained herein shall be
deemed to give any individual the right to be retained in the service of the
Employer or to interfere with the rights of the Employer to discharge any
individual at any time, with or without cause.       10.2   Non-Alienation of
Benefits. No Retirement Benefit payable hereunder may be assigned, pledged,
mortgaged or hypothecated and, to the extent permitted by law, no such
Retirement Benefit shall be subject to legal process or attachment for the
payment of any claims against any person entitled to receive the same.
Notwithstanding any provision herein to the contrary, the Employer may, as the
Compensation Committee in its sole and absolute discretion shall determine,
offset any amount to be paid to a Participant, Beneficiary or Spouse hereunder
against any amounts which such Participant may owe to the Employer or a
subsidiary of the Employer.       10.3   Payment to Incompetents. If a
Participant, Beneficiary or Spouse entitled to receive any benefit hereunder is
deemed by the Compensation Committee or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for
such benefit, such payments shall be paid to such person or persons as the
Compensation Committee shall designate or to the person’s duly appointed
guardian. Such payments shall, to the extent made, be deemed a complete
discharge for such payments under this Plan.       10.4   Loss of Benefits. At
the sole discretion of the Compensation Committee, and after written notice to
the Participant, Beneficiary, or Spouse, as the case may be, rights to receive
any benefit under this Plan may be forfeited, suspended, reduced or terminated
in cases of gross misconduct by the Participant which is reasonably deemed to be
prejudicial to the interests of the Employer or a subsidiary of the Employer,
including but not limited to the utilization or disclosure of confidential
information for gain or otherwise.

6



--------------------------------------------------------------------------------



 

            10.5   Noncompetition. A Participant shall forfeit for himself and
his Beneficiary or Spouse any and all benefits pursuant to this Plan if said
Participant violates the notice provision of this paragraph, or anywhere in the
United States or outside of the United States, directly or indirectly, owns,
manages, operates, joins or controls, or participates in the ownership,
management, operation or control of, or becomes a director or an employee of, or
a consultant to, any person, firm, or corporation which competes with the
Employer; provided, however, that the provisions of this Article 10.5 shall not
apply to investments by the Participant in shares of stock traded on a national
securities exchange or on the national over-the-counter market which shall have
an aggregate market value, at the time of acquisition, of less than two percent
(2%) of the outstanding shares of such stock. A Participant shall be obligated
to give the Employer at least sixty (60) days’ prior written notice, by
registered or certified mail, postage prepaid, addressed to the Secretary,
Hubbell Incorporated, 584 Derby Milford Road, Orange, Connecticut 06477, of his
intention, directly or indirectly, to own, manage, operate, join or control, or
participate in the ownership, management, operation or control of, or become a
director or an employee of, or a consultant to, any person, firm, or corporation
following which, within a period of sixty (60) days from its receipt of such
notice, the Employer will mail to the Participant by registered or certified
mail, postage prepaid, a statement of its opinion as to whether said intention
of the Participant violates this Article 10.5.       10.6   Withholding.
Payments made by the Employer under this Plan to any Participant, Beneficiary or
Spouse shall be subject to such withholding as shall, at the time for such
payment, be required under any income tax or other laws, whether of the United
States or any other jurisdiction.       10.7   Expenses. All expenses and costs
in connection with the operation of this Plan shall be borne by the Employer.  
    10.8   Governing Law. The provisions of this Plan will be construed
according to the laws of the State of Connecticut, excluding the provisions of
any such laws that would require the application of the laws of another
jurisdiction.       10.9   Gender and Number. The masculine pronoun wherever
used herein shall include the feminine gender and the feminine the masculine and
the singular number as used herein shall include the plural and the plural the
singular unless the context clearly indicates a different meaning.       10.10  
Titles and Heading. The titles to articles and headings of sections of this Plan
are for convenience of reference, and in case of any conflict, the text of the
Plan, rather than such titles and headings, shall control.

7



--------------------------------------------------------------------------------



 



ARTICLE XI
CHANGE OF CONTROL

      11.1   The provisions of this Article 11 shall become effective
immediately upon the occurrence of a Change of Control (as defined in
Section 11.2).      

          11.2   “Change of Control” shall mean any one of the following:      
        (a)   Continuing Directors (as defined in (e) below) on the Board of
Directors no longer constitute at least 2/3 of the Directors (as defined in
(f) below);               (b)   Any person or group of persons (as defined in
Rule 13d-5 under the Securities Exchange Act of 1934 (“Exchange Act”)), together
with its affiliates, becomes the beneficial owner, directly or indirectly, of
twenty percent (20%) or more of the voting power of the then outstanding
securities of the Employer entitled to vote for the election of the Employer’s
Directors; provided, that this Article XI shall not apply with respect to any
holding of securities by (I) the trust under a Trust Indenture dated
September 2, 1957 made by Louie E. Roche, (II) the trust under a Trust Indenture
dated August 23, 1957 made by Harvey Hubbell, and (III) any employee benefit
plan (within the meaning of Section 3(3) of ERISA) maintained by the Employer or
any affiliate of the Employer;               (c)   The approval by the
Employer’s stockholders of the merger or consolidation of the Employer with any
other corporation, the sale of substantially all of the assets of the Employer,
or the liquidation or dissolution of the Employer, unless, in the case of a
merger or consolidation, the incumbent Directors in office immediately prior to
such merger or consolidation will constitute at least 2/3 of the directors of
the surviving corporation of such merger or consolidation and any parent (as
such term is defined in Rule 12b-2 under the Exchange Act) of such corporation;
or               (d)   At least 2/3 of the incumbent Directors in office
immediately prior to any other action proposed to be taken by the Employer’s
stockholders determine that such proposed action, if taken, would constitute a
Change of Control of the Employer and such action is taken.               (e)  
“Continuing Director” shall mean any individual who is a member of the
Employer’s Board of Directors on December 9, 1986 or was designated (before such
person’s initial election as a Director) as a Continuing Director by 2/3 of the
then Continuing Directors.

8



--------------------------------------------------------------------------------



 

                        (f)   “Director” shall mean any individual who is a
member of the Employer’s Board of Directors on the date the action in question
was taken.               (g)   “Change of Control Transaction” shall mean the
closing of the transaction constituting the Change of Control, which shall
include, for purposes of the events described in Section 11.2(c), above, the
consummation of the merger or consolidation approved by the Employer’s
stockholders.          

          11.3   A new Section 5.3 is added, as follows:               “5.3  
Change of Control. Notwithstanding any of the foregoing, upon the occurrence of
a Change of Control Transaction, unless a Participant (whether current or
former), Beneficiary or Spouse (as the case may be) elects otherwise during the
period of ten (10) days after notification by the Employer of the signing of any
agreement by the Employer that would, upon the consummation of the transactions
contemplated therein, result in a Change of Control, all benefits otherwise
payable under this Plan to such Participant, Beneficiary or Spouse, as the case
may be, shall be paid out in one lump sum no later than thirty (30) days after
such Participant’s termination of employment with the Employer for any reason,
including death, or, if the Participant is in pay status or deceased at the time
of the Change of Control, to such Participant or his Beneficiary or Spouse (as
the case may be) then receiving benefits no later than thirty (30) days after
such Change of Control. The amounts to be paid out in such lump sum shall be
calculated using the actuarial assumptions set forth on Exhibit A, attached
hereto.”

                        11.4   Section 8.1 is deleted and the following is
inserted in lieu thereof:                   “The Plan shall be administered by
the Compensation Committee which shall have full authority to interpret the
Plan, to establish rules and regulations relating to the Plan, to determine the
criteria for eligibility to participate in the Plan, to select Participants in
the Plan, and to make all other determinations and take all other actions
necessary or appropriate for the proper administration of the Plan. No member of
the Compensation Committee shall be eligible to participate in the Plan.”      
11.5   Section 10.2 is deleted and the following is inserted in lieu thereof:

9



--------------------------------------------------------------------------------



 

                  “Non-Alienation of Benefits. No Retirement Benefit payable
hereunder may be assigned, pledged, mortgaged, or hypothecated and, to the
extent permitted by law, no such Retirement Benefit shall be subject to legal
process or attachment for the payment of any claims against any person entitled
to receive the same.”               11.6   Sections 10.4 and 10.5 are deleted.  
            11.7   A new Section 10.11 is inserted as follows:          

                          “Notwithstanding any other provisions of the Plan to
the contrary:                               (1)   the accrued benefit hereunder
of any Participant as of the date of a Change of Control may not be reduced;    
                          (2)   any Service accrued by a Participant as of the
date of a Change of Control cannot be reduced;                               (3)
  no amendment or action of the Compensation Committee which affects any
Participant is valid and enforceable without the prior written consent of such
Participant; and                               (4)   no termination of the Plan
shall have the effect of reducing any benefits accrued under the Plan prior to
such termination.”



--------------------------------------------------------------------------------

    Amended, effective June 6, 2002

10



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSUMPTIONS

The assumptions to be used are those specified under Section 417(e) of the
Internal Revenue Code of 1986, as amended, which assumptions are the minimum
lump sum factors permitted to be used for the calculation of pension benefits
under qualified defined benefit plans.

              Benefit:   Lump sum payment of unreduced benefit deferred to age
55, increased to reflect the 50% joint and survivor form.       Mortality Rates:
  The 1983 Group Annuity Mortality (1983 GAM) blend of 50% male and 50% female
rates.       Interest Rate:   10-year treasury rate on the first day of the
fourth quarter of the calendar year immediately prior to the date on which the
Participant retires or otherwise separates from Service.       Other:   3.0%
annual Social Security wage base increase.
2.5% annual CPI increase.
5.0% annual salary increase.       Qualified Plan Offset:   Amount actually
payable at age 55 (or, if higher, the Participant’s actual age as of the date of
termination of employment)

11